DETAILED ACTION
1. 	This action is responsive to the following communications: filing of an RCE with amendments and arguments on 03/10/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-8, 10-12, 14-18 and 20-23 are pending in the case.  Claims 9, 13 and 19 are cancelled. 
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-12, 14-18 and 20-23 have been considered and are persuasive for the argument that as amended the prior art does not teach a head mounted device. However, upon reconsideration of the amendment and in light of newly cited prior art, the arguments are considered moot for all the reasons presented below. 

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
4. 	Claim 1-6, 8, 12, 14-18, 20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodall et. al. U.S. Publication No. 20130231937 published Sept. 5, 2013, in view of Stent et. al. U.S. Publication No. 20150149168 published May 28, 2015, 

The present application specification does not specifically define a user interface tree to be a specific structure or representation, rather the specification shows the interface tree to be the representation of how the buttons, controls and objects are displayed.  (See Para 30, description of Fig. 13, Para 130, block 1104). The specification refers to a tree as one or more GUI element references with instruction to display the GUI element (e.g. button, check-box, or “any” other touch object). Moreover, an “index” is a selectable label comprising a set of inputs that can carry out a sequence of inputs on the interface. Thus, for this rejection below the broadest reasonable interpretation of a “tree” is a presentation in a user interface that provides a reference to the components displayed in the user interface as “any” object referenced.   
In regard to Independent claim 1, Woodall teaches a computer-implemented method for facilitating hands-free operation of a touch-based application, the method comprising: 
initializing, by a head mounted computing device, an application that is adapted to receive touch-based inputs to facilitate an operation of the application (See Para 16, headset device 100, and input Para 23 via one or more sensors to track user input commands into a user interface (Para 17). Woodall teaches a headset that can receive touch inputs to operate the device but also other alternative inputs in lieu of the touch inputs. (See also application figure 3, Para 37, shows an initializes email application which can be selected by touch (Para 16, 23). Further, the device can be used in conjunction with a smart phone device (touch interface) (Para 25).   
detecting, by the head-mounted computing device, a user interface tree that is generated by the application to display at least one graphical element, wherein the user interface tree includes at least one GUI element reference that each corresponds to one of the at least one GUI element (See figure 3-4, Para 33-35). Woodall teaches that each GUI component in the screen is detected 
extracting, by the head – mounted computing device, the at least one GUI element reference in the detected tree and providing for display on a display of the head-mounted computing device, an overlay placed above the application executed by the touch operating system, the overlay comprising a corresponding user interface label that is generated for each GUI element reference of the extracted at least one GUI element reference ( Para 34, text string of the component (label) is extracted to be used as an input command (Para 38-39) and a provided overlay is placed above the application which as shown in figure 4, each component has a label generated for each element that is extracted from the application ). 
As shown, the labels (open email 1-6) are in a tree form for each email element are displayed in the overlay (Para 29-32) and in order of relevance. Further, the branched next and previous page elements are shown in the overlay as is the other objects in the interface relate to the application 
    PNG
    media_image1.png
    576
    832
    media_image1.png
    Greyscale

emulating a touch input that corresponds to a first GUI element of the at least one GUI element based on a determination that a hands free input received by at least one component of the head mounted display  corresponds to a first user interface label generated for a first GUI element reference of the extracted at least one GUI element reference, the first GUI element reference corresponding to the first GUI element (See Para 2, Woodall teaches a hands-free presentation that receives input at the component through the overlay where the head movement or voice command (hands-free) are emulated or translated by the HSC device into touch commands (keyboard or mouse) that are then interpreted by the respective software to perform input into the device (Para 17, 23, 25) so as to replace or augment the hands dependent mobile device inputs on most devices (Para 2 and 25). As explained (Para 29-33) labeled components are displayed over the interface in an overlay that can receive command input (Para 38-42) which are then translated to execute email navigation. 

Stent teaches a hands-free voice activated user interface, much like the interface of Woodall. (Para 20). Stent is analogous art to Woodall in converting voice commands into text or touch inputs into a user interface thereby assisting those with disabilities or difficulty in viewing a page to enter in data (Para 70). Stent teaches (Para 20, 53) generating a model of a html page that includes a tree of elements which are extracted and scripted so as to allow voice commands to be applied to the page (Para 22, 23). Stent teaches the device  201 can be a laptop, camera, or smart glasses which are worn by the user. Said unit includes display 202. Said unit can display a browser 203 which can be any browser type (Para 32). Stent teaches the input device may be displayed on the device and include a microphone. As shown in figure 6, Stent teaches 602 an extraction process that parses the incoming web page which determines the document model, which includes a tree. (Para 52, 57). From the elements in a page, the extraction process extracts items that require user input and labels (Para 53, 58, 64). Thus, Stent discloses the extraction process can be applied in any document or image and in a browser on any display type (Para 32). The dialog generator then applies voice commands using an XML format to the document or page (Para 55). Stent teaches by using this model, the system can present the user with options to provide input with devices that do not naturally have keyboards (Para 70), such a watches or glasses. Therefore the combination of Woodall user voice command overlay displaying voice commands to the user combined with Stents extracted voice commands from HTML trees allows for not only pre-coded user interface components (Woodall (Para 33)) but also HTML pages well thereby allowing users to enter data and conduct search operations in small and crowded web based displays.
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Woodall and Stent in front of them, to specifically extract from a tree 
With respect to dependent claim 2, Woodall teaches the computer-implemented method wherein each corresponding user interface label is generated based on an order of the GUI element reference included in the detected user interface tree (See Fig. 4 where the labels for the commands are laid out in an order 1-6). In the alternative see Dom tree in Stent comprising each of the elements of a page (Para 52, 57). 
With respect to dependent claim 3, Woodall teaches the computer-implemented method wherein each corresponding user interface label is a number. (See example Fig. 4, 1-6). Woodall shows the numbers in the label.
With respect to dependent claim 4, Woodall teaches the computer-implemented method wherein each corresponding user interface label is generated based on a customized index that includes a set of custom user interface labels (See Fig. 6, showing a sequence of labels).  
With respect to dependent claim 5, Woodall teaches the computer-implemented method wherein the customized index includes one of a XML file, a text file, or a database (See executed code or file for the use of the system Para 40-42) for the overlays (para 29-34). In the alternative, Stent teaches a XML file Para 55). 
dependent claim 6, Woodall teaches the computer-implemented method further comprising: providing for display, by the computing device, the extracted at least one GUI element reference to facilitate generation of the customized index; and receiving, by the computing device, at least one user input for one or more of the displayed at least one extracted GUI element reference to generate the customized index (See Para 38-40). In the alternative in Stent (Para 51-70).   
With respect to dependent claim 8, Woodall teaches the computer-implemented method further comprising: initializing, by the computing device, a microphone coupled to the computing device to receive speech data based on each generated user interface label being displayed (See 16, microphone, and voice commands Fig. 4, Para 36-41). 

With respect to claims 12, 14-17, claims 12, 14-17 reflect a non-transitory computer readable medium comprising instructions to perform a substantially similar set of steps as those in method claims 1-8, 10-11, thus in further view of the following are rejected along the same rationale. With regard to the device, memory and processor elements in the claims, Woodall teaches such features (See Fig. 2, Fig 7, as showing a medium, processor interfaces within the system). 
With respect to claims 18 and 20, claims 18 and 20 reflect a non-transitory computer readable medium comprising instructions to perform a substantially similar set of steps as those in method claims 1-8, 10-11, thus in further view of the following are rejected along the same rationale. With regard to the device, memory and processor elements in the claims, Woodall teaches such features (See Fig. 2, Fig 7, as showing a medium, processor interfaces within the system). 
With respect to claims 22-23, Woodall teaches where in the head mounted device is partially transparent and coupled to a headgear (See Para 3, 20-23). Woodall teaches head set can be eyeglasses that are transparent and were the head mounted computer is coupled to a headgear (fig. 1b). 
Claims 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Woodall in view of Stent as applied to claim 1 above, and further in view of Katsuranis et. al. U.S. Publication No. 20150243288 published Aug. 27, 2015.

With respect to dependent claims 7, 10 and 11, as indicated above Woodall in view of Stent teaches each of the elements of claim 1. 
Stent teaches an extraction of a label process from the elements of the page (See Figure 6). However, 
Woodall in view of Stent do not teach
wherein each custom user interface label included in the set of custom user interface labels includes at least one corresponding custom word or phrase 
storing, by the computing device, a history of emulated touch inputs based at least in part on the received speech data; determining, by the computing device, a particular sequence of emulated touch inputs having at least a threshold repetition value; and modifying, by the computing device, the generated customized index to include a second user interface label that corresponds to the particular sequence based at least in part on the determination of the particular sequence has at least the threshold repetition value 
emulating, by the computing device, the particular sequence of emulated touch inputs based on another determination that the received speech data corresponds to the word or phrase included in the second custom user interface label. 
However, Katsuranis teaches a user configuration interface where the user can customize or configure labels to be executed by a voice command by entering a specific label name (fig. 15, 17) (See Para 58, 98, 118, 143- 144). Katsuranis also teaches storing and allowing the user to customize multiple overlay that can be activated by the user for different scenarios or for each label depending on the task. Further,  Katsuranis  teaches the use macro sets which are recorded repetitious tasks (Para 127) that can be repeated a number of times. Katsuranis also teaches a (Para 143-148) a sequence of labels and in the 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Woodall, Katsuranis and Stent in front of them, to specifically extract from a tree based user interface, labels for each component allowing emulated touch to be input at the labelled component and also allow the user to customize a set of labels and execute commands in a sequence. The motivation to combine Woodall and Stent comes first from Woodall that suggests that  “every user interface screen made available on the headset computer 100 has the ability to receive a “show command” voice command that provide guidance to the user in a context sensitive overlay (Para 28, 35). Stent is an example of said interface and Stent teaches extracting from a web page the DOM model of the web page including a tree of HTML elements associated with forms and components (Para 57) and present said web page in a speech enabled browser automatically in head mounted device that does not have a keyboard (Para 66) with voice commands associated with said labels so as to assist the user in entering information and interact more easily with web forms (Para 70-72) via non-touch inputs thereby making it easier to interact with the page in a hands free mode (para 2). Finally the motivation to combine Woodall and Katsuranis first comes from Woodall that suggests user interface controls text can be overridden by the developer and other voice commands can be placed in the show command overlay (Para 34-36) and from Katsuranis that suggests the user customization feature can allow the user to display their desired text on the GUI (Para 129, 138, 143) and also to type text into the overlay at the user desire to customize a label thereby allowing the user to quickly and easily interact with any application  or software displayed on a device (Para 149-150) through multiple modes of interaction.


5. 	Claim  21 is rejected under 35 U.S.C. 103 as being unpatentable over Woodall in view of Stent as applied to claim 18 above, and further in view of  Parkinson et. al. U.S. Publication No. 20130239000 published Sept. 12, 2013. 
With respect to claim 21, as indicated in the above discussion, Katsuranis teaches each element of claim 18. 
However, Katsuranis does not teach the input device is a head mounted device and detecting a second hands free input comprising a displacement of the headset and converting a scroll command  
Nonetheless, in the analogous art of user interfaces that provide navigation to tree or other objects in a user interface (see fig. 4b) and also providing labels for objects in the interface that are selectable, Parkinson teaches a head mounted input device. Structurally, Katsuranis suggests an input device that uses eye movement commands (Katsuranis Para 36) and Peterson teaches a variety of input devices (Peterson 13) can be used. Parkinson suggests the computer (fig 7 can also be connected to a mouse (Para 48), a microphone and other device to allow for speech recognition and as suggested in Parkinson can be integrated into one or more multiple peripheral devices (para 20). Parkinson teaches a head mounted unit that can be used in various ways (para 22-23). For example as a remote control with the computer to select objects (Para 24) using head movements. Parkinson teaches an angular displacement of the headset Para 25 and moving and navigating through layers of an applications, which is considered scrolling through an application (Para 45). 
Accordingly it would have been obvious to the skilled artisan prior to the effective filing date of the present application having the teachings of Woodall in view of Stent and Parkinson in front of them to display a commonly employed tree view of a GUI to the user and to use a head mounted device. The motivation to combine Woodall and Stent comes first from Woodall that suggests that  “every user interface screen made available on the headset computer 100 has the ability to receive a “show command” voice command that provide guidance to the user in a context sensitive overlay (Para 28, 35). Stent is an example of said interface and Stent teaches extracting from a web page the DOM model of the web page including a tree of 
    

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Pusher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see the table below .

    PNG
    media_image2.png
    1340
    1855
    media_image2.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179